Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Starkovich on 8/11/22.

The application has been amended as follows: 

On The Claims:
Please amend claim 25, claim 42, claim 45 and claim 47 as follows:

Claim 25, Line 2: Insert –the apparatus including—before “the local power control arbiter to control a local processing unit”

Claim 25, Line 10: delete --,if any,-- before “of the plurality of processing entities of the processing platform currently”

Claim 25, Line 18: Change “select” with –configure--  before “a performance level for the local processing unit depending on both the local performance limit and the determined change”

Claim 25, Line 19: delete --,if any,-- before “to the prevailing processing conditions on the local processing unit”

Claim 42, Line 12: delete --,if any,-- before “of the plurality of processing entities of the processing platform currently”

Claim 42, Line 22: Change “select” with –configure--  before “a performance level for the local processing unit depending on both the local performance limit and the determined change”

Claim 42, Line 23: delete --,if any,-- before “to the prevailing processing conditions on the local processing unit”

Claim 45, Line 10: delete --,if any,-- before “of the plurality of processing entities of the processing platform currently”

Claim 45, Line 17: Change “select” with –configure--  before “a performance level for the local processing unit depending on both the local performance limit and the determined change”

Claim 45, Line 18: delete --,if any,-- before “to the prevailing processing conditions on the local processing unit” 

Claim 47, Line 5: Change “the” to –a—before “local power control arbiter to send commands” 

Claim 47, Line 8: delete --,if any,-- before “of the plurality of processing entities of the processing platform currently”

Claim 47, Line 15: Change “selecting” with –configuring--  before “a performance level for the local processing unit depending on both the local performance limit and the determined change”

Claim 47, Line 16: delete --,if any,-- before “to the prevailing processing conditions on the local processing unit” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186